Title: To Alexander Hamilton from Thomas Parker, 3 July 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] July 3, 1799. “… Our Cloathing has not yet arrived which appears unaccountable as I am credably informed that the officers in maryland have received their proportions. My Duty has prevented me from making application in any other way than By letter. I trusted however that no preference would be given to personal applications that might be made by those who were nearer the seat of Government & I hope that a stop will be put to the dissatisfaction that prevails among officers and Soldiers by a Speedy arrival of the Cloathing.…”
